Citation Nr: 1620397	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Eligibility for payment of attorney fees from past-due benefits resulting from a March 2010 rating decision.

2.  Eligibility for payment of attorney fees from past-due benefits resulting from an August 2011 rating decision.
 
(The Veteran will receive a decision under separate cover for his claims seeking entitlement to service connection for headaches and an acquired psychiatric disorder as well as his claims for entitlement to increased ratings for right knee patellofemoral syndrome, limitation of extension of the right knee, and lumbar spine degenerative disc disease; entitlement to an earlier effective date for the award of service connection for limitation of extension of the right knee; and entitlement to a total disability rating based on individual unemployability.)


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to January 1994.  The appellant, an attorney, represents the Veteran before the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which found that the appellant was not entitled to attorney fees for past-due benefits arising from a March 2010 rating decision that granted the Veteran service connection for limitation of motion of the right knee, assigning an initial 40 percent disability rating, and awarded an increased rating of 10 percent for the Veteran's service-connected right knee patellofemoral syndrome effective May 16, 2003; and an August 2011 rating decision that awarded the Veteran increased benefits based on a dependency claim.


FINDINGS OF FACT

1.  On May 16, 2003, the Veteran filed a petition to reopen, in pertinent part, a previously denied claim of entitlement to service connection for a right knee disorder.

2.  In an August 2004 rating decision, the RO granted service connection for, in pertinent part, right knee patellofemoral syndrome, assigning an effective date of April 14, 1999, for the grant of service connection.

3.  In May 2005, the Veteran filed a notice of disagreement with the effective date and initial rating assigned for his right knee disorder.

4.  In April 2009, the Board issued a decision in which, in pertinent part, it denied the Veteran's claim for an earlier effective date for the grant of service connection for a right knee disorder and remanded the issue of a higher initial rating for further evidentiary development and adjudication.

5.  Pursuant to the April 2009 remand, the RO issued a rating decision in March 2010 in which, in pertinent part, it awarded a higher rating of 10 percent for the Veteran's right knee patellofemoral syndrome, effective from May 16, 2003, and separately awarded service connection for limitation of extension of the right knee, assigning an initial 40 percent disability rating effective from July 7, 2009.

6.  Following the March 2010 rating decision, the Veteran filed a claim for dependency that was granted by the RO in an August 2011 rating decision that awarded him additional benefits based on his dependent.

7.  The Veteran's appointment of the appellant as his attorney is valid pursuant to a VA Form 21-22a received by VA in May 2005.

8.  The Veteran and his attorney have a valid fee agreement, which was received by VA in May 2009, less than one year after the Board's April 2009 decision.


CONCLUSIONS OF LAW

1.  The criteria for the payment of attorney fees from past-due benefits based on the March 2010 grant of service connection and award of an initial 40 percent disability rating for limitation of motion of the right knee and an increased rating of 10 percent for right knee patellofemoral syndrome from May 16, 2003, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2015).

2.  The criteria for the payment of attorney fees from past-due benefits based on the August 2011 award additional disability benefits based on a dependency claim have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather is seeking a decision regarding how benefits will be distributed under another Chapter (i.e., Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the Board notes that the appellant in this case has been afforded appropriate notice and assistance.  He was provided statements of the case in August 2011 and January 2012 that advised him of the reasons and bases for the RO's decisions and provided him with the full text of the appropriate regulations.  He was also afforded an appropriate opportunity to respond before the case was presented to the Board for adjudication.  Furthermore, the appellant is an attorney who represents veterans in their own appeals before VA; thus, he is presumed knowledgeable of the applicable laws and regulations and of the right to testify at a hearing, but he did not request a hearing.  In sum, the Board finds that no further action is necessary here under VA's duties to notify and assist.



Criteria & Analysis

Regulations provide that agents and attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and (ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  38 C.F.R. § 14.636(c)(2).  

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).  Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  Id.


Also, under VA regulations, "past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency of original jurisdiction or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  38 C.F.R. § 14.636(h)(1).

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the agent or attorney represents the claimant or appellant in that phase of the claim, the agent or attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636(h)(1)(i).

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a Notice of Disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636(e), (f).

As referenced above, in cases-such as this one-where a Notice of Disagreement was filed on or before June 19, 2007, attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and, (ii) the attorney was retained not later than one year following the date that the decision by the Board was promulgated.  See 38 C.F.R. § 14.636(c)(2); see also In re Mason, 13 Vet. App. 79, 83-86 (1999).

In Carpenter v. Nicholson, 452 F.3d 1379 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit), in interpreting what constitutes a "first ... final decision in the case," determined that "a Veteran's claim based on a specified disability does not become a different 'case' at each stage of the often lengthy and complex proceedings, including remands as well as reopening."  Although the Federal Circuit acknowledged that "a case 'encompasses' all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled," the Federal Circuit maintained that "the claim for benefits includes the issues emanating from the disability or injury that led to the claim."  Thus, claims brought by a claimant that are not reasonably raised by the original claim, nor result from the disability or injury that led to the claim, must be regarded as separate claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

On May 16, 2003, in pertinent part, the Veteran filed a petition to reopen a previously denied claim of entitlement to service connection for a right knee disorder.  In an August 2004 rating decision, the RO granted service connection for right knee patellofemoral syndrome, assigning an initial noncompensable rating and an effective date of April 14, 1999, for the grant of service connection.  In May 2005, the Veteran filed a Notice of Disagreement with the effective date and initial rating assigned for his right knee disorder.  Also in May 2005, VA received a power of attorney executed by the Veteran in favor of the appellant, with no limitation of representation indicated.  

In April 2009, the Board issued a decision in which it denied the Veteran's claim for an earlier effective date for his right knee disorder and remanded the issue of higher initial rating for further evidentiary development and adjudication.

In May 2009, VA received a fee agreement between the Veteran and the appellant.  The fee agreement noted that the Veteran's case may be remanded and the Board's previous decision vacated.  In the event of a court-ordered remand, the agreement included representation of the Veteran by the appellant at both the Board and RO based on the contingent fee agreement.  The agreement also specified that the Veteran agreed to pay the appellant a fee equal to 20 percent of the total amount of any past due benefits awarded on the basis of the Veteran's claim with VA.

Pursuant to the April 2009 remand, the RO issued a rating decision in March 2010 in which, in pertinent part, it awarded a higher rating of 10 percent for the Veteran's right knee patellofemoral syndrome, effective from May 16, 2003, and separately granted service connection for limitation of extension of the right knee, assigning an initial rating of 40 percent, effective from July 7, 2009.  Following the March 2010 rating decision, the Veteran filed a claim for dependency that was granted by the RO in an August 2011 rating decision that awarded him additional benefits based on his dependent.

The Veteran was paid past due benefits as a result of the March 2010 rating decision and was paid additional dependency benefits in August 2011 based on the increased ratings assigned in the March 2010 decision.  The RO issued decisions regarding payment to the appellant of past-due benefits in March 2010 and August 2011, determining in both instances that the appellant was not entitled to any payments as a result of the March 2010 and August 2011 rating decisions.  In so finding, the RO reasoned that the April 2009 Board remand that led to the March 2010 grant of increased ratings was not a final Board decision.  Notice of both decisions was provided to the appellant and the Veteran.  (The Veteran did not express any disagreement with the decisions.)  In statements submitted to VA in support of his claims, the appellant contended that he was entitled to attorney fees based on the increased ratings awarded by way of the March 2010 and August 2011 rating decisions.  The appellant contended specifically that the April 2009 Board remand had in fact contained a final decision as to one element of the Veteran's claim for service connection-the denial of the claim for entitlement to an earlier effective date for the grant of service connection for right knee patellofemoral syndrome-and that entitlement to attorney fees requires only that the Board has made a final decision on one element or issue of a claim, which he contended is the case here.

As an initial matter, the Board finds that the Veteran's appointment of the appellant as his attorney is valid pursuant to a VA Form 21-22a received by VA in May 2005.  Moreover, the Veteran and his attorney have a valid fee agreement, which was dated and received by VA in May 2009.  38 C.F.R. §§ 14.636(g), (h).  Here, 38 C.F.R. § 14.636(c)(2) applies because the Notice of Disagreement was filed on or before June 19, 2007, and the attorney was retained in May 2005, nearly four years before the April 2009 final decision was promulgated by the Board with respect to one element of the issue on appeal. Furthermore, as is the case here, fees that do not exceed 20 percent of any past-due benefits awarded are presumed reasonable.  38 C.F.R. § 14.636(f).

After reviewing the evidence of record, the Board finds that the issue of entitlement to higher and separate ratings for the Veteran's service-connected right knee disability was reasonably raised as an underlying issue emanating from the Veteran's initial claim seeking service connection for a right knee disorder.  Here, the Veteran's claim for higher initial ratings-allowed in part by the RO in the March 2010 rating decision-clearly arose out of his initial claim of service connection for a right knee disorder and his challenge to the initial effective date and evaluation assigned for the disability.  The Veteran submitted evidence of a medical disability throughout his appeal, and made a claim for the highest rating possible in his May 2005 notice of disagreement with the initial rating and effective date assigned following the grant of service connection.  In this case, it is clear that the Veteran's increased rating for right knee patellofemoral syndrome, and the additional grant of service connection for limitation of extension of the right knee, is based on his initial claim of service connection for a right knee disability.  One element of that claim-entitlement to an earlier effective date for the grant of service connection-was finally denied by the Board in its April 2009 decision.  See Carpenter v. Nicholson, 452 F.3d 1379 (Fed. Cir. 2006) (granting attorney fees for a downstream issue from an initial service connection claim).  Thus, because the issue of entitlement to higher ratings is a downstream issue from the initial service connection claim, and because the Board issued a final decision on one element of that claim when it denied entitlement to an earlier effective date in April 2009, the Board finds that the appellant is entitled to attorney fees from past-due benefits awarded to the Veteran in the March 2010 and August 2011 rating decisions, which were issued pursuant to the April 2009 Board final decision on an element of the underlying service connection claim.  Id.; see 38 C.F.R. § 14.636(c)(2).

In reaching this conclusion, the Board notes that the contingent fee agreement entered into by the Veteran and the appellant meets the statutory and regulatory requirements for payment of attorney fees from past due benefits.  The Board also finds that this agreement, executed in May 2009, was within one year of the final Board decision at issue here.  See 38 C.F.R. § 14.636(c)(2).  It is further acknowledged that the 20 percent contingency fee provided by the attorney fee contract in this case is presumed reasonable.  38 C.F.R. § 14.636(f).  

Consequently, payment of attorney fees from past-due benefits based on the RO's March 2010 grant of service connection for limitation of motion of the right knee and an increased rating of 10 percent for right knee patellofemoral syndrome, as well as the August 2011 grant of additional dependency benefits, is granted.  As discussed above, the appellant's appointment as the Veteran's representative is valid, the fee agreement is valid, and the award of higher ratings is a downstream issue from the initial claim of service connection for the Veteran's right knee disability.  The criteria for the award of fees to the appellant based on past due benefits to the Veteran have thus been met.  38 C.F.R. § 14.636.


ORDER

Attorney fees from past-due benefits arising out of a March 2010 rating decision that granted service connection for limitation of the right knee, assigning an initial 40 percent disability rating, and awarded an increased rating of 10 percent for the right knee patellofemoral syndrome effective May 16, 2003, are granted pursuant to the attorney fee agreement between the Veteran and the appellant.

Attorney fees from past-due benefits arising out of an August 2011 rating decision that granted additional benefits based on a dependency claim are granted pursuant to the attorney fee agreement between the Veteran and the appellant.



	                        ____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


